Reversing.
Charles Le Roy Williams instituted two actions in the Hardin circuit court to recover two tracts of land then in possession of W.F. Leonard and Henry French. The cases depended upon the same principles, were heard together, and judgment was rendered in favor of Williams. Leonard prosecuted an appeal to this court and the judgment was affirmed. 205 Ky. 218,265 S.W. 618. Each of the defendants asserted a claim for compensation for permanent improvements added to the property, to the extent the additions enhanced the value of the respective lands. The cases were then referred to the master commissioner, who reported the facts respecting the improvements as required by the order of reference. The circuit court sustained exceptions of appellee to the report and rendered judgment against the claimants. Leonard again appealed to this court and the judgment was reversed. 220 Ky. 413, 295 S.W. 408. French has prosecuted the present appeal on the same record, seeking reversal for the same reasons.
The commissioner reported that the improvements made on the land by the vendor of French increased its vendible value to the extent of $450. He found the rental value to be $15 per year for the tillable, and $10 per year for the grazing land, which amounted, for the period involved, to $137.50. French had paid taxes on the property for the same period amounting to $35.84. The circuit court entered judgment against French for $50, and rejected his claim for the enhancement in value produced by the improvements. French should have been allowed *Page 580 
a lien for $384.34, being the $450 enhancement by improvements, and $35.84 paid in taxes, less $137.50, which was the rental value of the property during the period following the death of the life tenant. The case is governed by the opinion on the other appeal from the same judgment and requires no elaboration.
Judgment reversed for proceedings in conformity herewith.